Exhibit 10.15

 

FORM OF

ASSIGNMENT AND ASSUMPTION OF
AND AMENDMENT TO CHANGE OF CONTROL AGREEMENT

 

Dated as of September 26, 2015, among SPX Corporation, SPX FLOW, Inc., and, each
of:

 

Christopher J. Kearney

Jeremy W. Smeltser

Robert B. Foreman

David A Kowalski

J. Michael Whitted

Stephen A. Tsoris

Marc. G. Michael

Anthony A. Renzi

David J. Wilson

Belinda G. Hyde

Kevin J. Eamigh

 

This Assignment and Assumption of and Amendment to Change of Control Agreement
(this “Assignment Agreement”) is made and entered into as of September 26, 2015,
by and between SPX Corporation, a Delaware Corporation (“SPX”), SPX FLOW, Inc.,
a Delaware Corporation (“SPX FLOW”), and                           , an
individual (the “Executive”).

 

WHEREAS, SPX and the Executive entered into that certain Change of Control
Agreement dated as of December 2, 2013, and as amended by letter agreement dated
December 2, 2013 (the “Original Change of Control Agreement”);

 

WHEREAS, SPX and SPX FLOW entered into that certain Separation and Distribution
Agreement, dated as of September 22, 2015 (the “Separation Agreement”), which
provides for a separation of SPX into two separate, publicly traded companies,
SPX and SPX FLOW, as of that date defined in the Separation Agreement (the
“Distribution Date”);

 

WHEREAS, as part of the Separation Agreement, SPX and SPX FLOW entered into that
certain Employee Matters Agreement, dated as of September 26, 2015 (the “EMA”),
which provides that SPX will assign, and SPX FLOW will assume, the Original
Change of Control Agreement;

 

WHEREAS, SPX desires to assign to SPX FLOW all right, title and interest of SPX
in and to the Original Change of Control Agreement, SPX FLOW desires to assume
all of the obligations of SPX under the Original Change of Control Agreement,
and the Executive desires to consent to such assignment and assumption of the
Original Change of Control Agreement;

 

[WHEREAS, SPX is simultaneously assigning, and SPX FLOW is simultaneously
assuming, that certain Employment Agreement entered into between SPX and the
Executive, dated as of            , and referenced in the Original Change of
Control Agreement, as of the Distribution Date;] and

 

WHEREAS, SPX FLOW and the Executive desire to amend the Original Change of
Control Agreement.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements of the
respective parties and such other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:

 

ASSIGNMENT AND ASSUMPTION

 

1.                                      Assignment of Original Change of Control
Agreement.  As of the Distribution Date, SPX does hereby assign, transfer,
grant, convey and deliver to SPX FLOW all of SPX’s right, title and interest of
SPX in and to the Original Change of Control Agreement,

 

--------------------------------------------------------------------------------


 

subject to the terms, conditions, reservations and limitations set forth in this
Assignment Agreement.

 

2.                                      Assumption of Original Change of Control
Agreement.  From and after the Distribution Date, SPX FLOW hereby (i) expressly
accepts and assumes all of SPX’s right, title and interest in and to the
Original Change of Control Agreement, subject to the terms, conditions,
reservations and limitations set forth in this Assignment Agreement, and
(ii) assumes, accepts and agrees to pay, perform and discharge all of the
covenants, conditions, obligations and liabilities of SPX under the Original
Change of Control Agreement.

 

3.                                      Consent of Executive to Assignment and
Assumption of Original Change of Control Agreement.  Executive hereby
acknowledges, recognizes and consents to the foregoing assignment and assumption
of Original Change of Control Agreement.

 

AMENDMENT

 

SPX FLOW and the Executive hereby amend the Original Change of Control
Agreement, effective as of the Distribution Date, as follows:

 

4.                                      References in Original Change of Control
Agreement to SPX Corporation or Company.  References to “SPX Corporation” or the
“Company” in the Original Change of Control Agreement shall be deemed to refer
to “SPX FLOW, Inc.” as a result of this Assignment Agreement.

 

5.                                      References in Original Change of Control
Agreement to SPX Plans or Programs.  References in the Original Change of
Control Agreement to plans or programs sponsored by SPX shall be deemed to refer
to the plan or program of the same type sponsored by SPX FLOW, including, but
not limited to, the following, as a result of this Assignment Agreement:

 

References to the “2002 Stock Compensation Plan” or “Stock Compensation Plan” in
the Original Change of Control Agreement shall be deemed to refer to the “SPX
FLOW Stock Compensation Plan”;

 

References to the “2005 Executive Bonus Plan” or “Executive Bonus Plan” in the
Original Change of Control Agreement shall be deemed to refer to the “SPX FLOW
Executive Annual Bonus Plan or SPX FLOW 2015 Bonus Plan, as applicable,”;

 

References to the “SPX Corporation Supplemental Retirement Plan for Top
Management” or “Supplemental Retirement Plan” in the Original Change of Control
Agreement shall be deemed to refer to the “SPX FLOW Supplemental Retirement Plan
for Top Management”;

 

References to the “Supplemental Retirement Savings Plan” or “SRSP” in the
Original Change of Control Agreement shall be deemed to refer to the “SPX FLOW
Supplemental Retirement Savings Plan”; and

 

--------------------------------------------------------------------------------


 

References to the “Retirement Savings and Stock Ownership Plan” or “Retirement
Savings Plan” in the Original Change of Control Agreement shall be deemed to
refer to the “SPX FLOW Retirement Savings Plan”.

 

6.                                      References in Original Change of Control
Agreement to Individual Account Retirement Plan or Pension Plan. 
Notwithstanding the foregoing, references to the “Individual Account Retirement
Plan” or “Pension Plan” in the Original Change of Control Agreement shall not be
deemed to refer to a plan or program of the same type sponsored by SPX FLOW, and
such references shall be deleted in their entirety in view of the fact that SPX
FLOW does not sponsor a similar qualified defined benefit pension plan[;
provided, however, that the parenthetical of Section 4(e)(i) of the Original
Change of Control Agreement providing “(together with interest at the interest
credit rate provided in the SPX Corporation Individual Account Retirement Plan)”
shall be unchanged].  For avoidance of doubt, SPX FLOW shall have no obligation
to provide a qualified defined benefit pension plan such as the SPX US Pension
Plan (or corresponding non-qualified plan such as the SPX Corporation
Supplemental Individual Account Retirement Plan) to Executive and the failure to
provide such plans shall not constitute “Good Reason” under the Original Change
of Control Agreement.

 

7.                                      Post-Retirement Medical Coverage.  SPX
FLOW shall have no obligation to provide retiree medical benefits of any kind to
Executive and the failure to offer retiree medical shall not constitute “Good
Reason” under the Original Change of Control Agreement.

 

Notwithstanding anything to the contrary, (a) the years of continuation coverage
provided under Section 4(b)(iii) of the Original Change of Control Agreement
shall count for purposes of determining the Executive’s eligibility for
post-retirement medical reimbursements under the Executive’s Employment
Agreement, and (b) nothing herein shall be deemed to limit Executive’s right to
reimbursement for post-retirement medical coverage pursuant to Section 4(g) of
the Executive’s Employment Agreement, as amended.

 

--------------------------------------------------------------------------------


 

MISCELLANEOUS

 

8.                                      Change of Control, Separation from
Service.  For clarity, the parties agree that the transaction contemplated by
the Separation Agreement will not result in a “Change of Control” or a
separation from service, termination from employment or similar term, under the
Original Change of Control Agreement.

 

9.                                      Good Reason.  For clarity, the parties
agree that, unless the EMA provides that SPX FLOW must offer a certain benefit
plan or program or type of benefit plan or program on and after the Distribution
Date, the failure of SPX FLOW to offer such a benefit plan or program shall not
constitute “Good Reason” under the Original Change of Control Agreement.

 

10.                               Counterparts.  The parties may execute this
Assignment Agreement in one or more counterparts, all of which together shall
constitute but one Assignment Agreement.

 

11.                               Separation Agreement and EMA.  In the event of
any inconsistency among the terms of this Assignment Agreement and the terms of
the Separation Agreement or EMA, the terms of the Separation Agreement or EMA,
as applicable, shall control.  Nothing in this Assignment Agreement shall be
construed to limit, discharge, mitigate or release any obligation or otherwise
affect any right of any party to the Separation Agreement or EMA set forth or
described therein.

 

12.                               Modification of Assignment Agreement.  This
Assignment Agreement may be modified only by a writing signed by the parties
hereto.

 

13.                               Effect if Distribution Does Not Occur. 
Notwithstanding anything in this Assignment Agreement to the contrary, if the
Separation Agreement is terminated prior to the Distribution Date, this
Agreement shall be of no further force and effect.

 

14.                               Severability.  If any provision(s) of this
Assignment Agreement shall be found invalid or unenforceable, in whole or in
part, then it is the parties’ mutual desire that such provision(s) be modified
to the extent and in the manner necessary to render the same valid and
enforceable, and this Assignment Agreement shall be construed and enforced to
the maximum extent permitted by law, as if such provision(s) had been originally
incorporated herein as so modified or restricted, or as if such provision(s) had
not been originally incorporated herein, as the case may be.

 

15.                               Consultation with Counsel.  This Assignment
Agreement is the product of negotiations between the parties, each of which has
had a full and complete opportunity to consult counsel.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Assignment Agreement
effective as of the date first written above.

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

SPX CORPORATION

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

 

 

 

 

SPX FLOW, INC.

 

 

 

 

 

By:

 

 

 

 

 

Its:

 

 

 

 

 

Date:

 

 

--------------------------------------------------------------------------------